Title: From George Washington to Thomas Johnson, 11 May 1778
From: Washington, George
To: Johnson, Thomas


                    
                        Dear Sir
                        Head Quarters Valley Forge 11th May 1778
                    
                    I was, some little time past, empowered by Congress to call for 5000 Militia from the States of Jersey, Pennsylvania and Maryland. This Resolve was, I beleive, occasioned by a report, which has proved groundless, that the Enemy intended suddenly to evacuate Rhode Island—to draw part of their force from New York, and attack this Army before its expected reenforcements arrived. Finding no immediate occasion for the Militia I forbore to make the requisitions, except in a very small degree from New Jersey and Pennsylvania.
                    I know it is a very favorite scheme with many, not acquainted with the Situation of our Magazines, and the deranged state of the two capital departments of Commissary and Qr Mr General which have not yet resumed a proper tone, to draw together a great Body of Militia in addition to our continental force and make an attack upon the Enemy in Philada: However much a measure of this kind is to be wished two capital obstacles render it totally ineligable at present—the want of Provisions (or Means of transportation) and the uncertainty both with respect to time & numbers of obtaining the Recruits for the Continental Regiments. The new Commissary General is exerting himself, and  I hope, with the generous aids which the States are giving him, that when grass fed Cattle come in, we shall be able to victual a very considerable force, should a fair opportunity offer of making a capital Blow against the Enemy—But till these happen, you will plainly perceive that it would be fruitless to callout the militia, it would be consumptive of public stores, and disheartening to the people, who, finding nothing done upon their first tour of duty, would perhaps come out very unwillingly when there is real occasion for their Services. Abstracted from all these is a consideration of equal if not greater magnitude, which is, the immense loss suffered by drawing out the farmer and tradesman untill the momt of necessity arrives—I would therefore wish you to hold up an idea that the Services of the Militia may probably be wanted and endeavor to have a plan digested, by which a given Number may be drawn out armed, accoutred and ready for the feild upon the shortest possible notice: Something upon the plan of the minute Battalions and Companies formed at the commencement of this war might answer the end. I need not point out to you the many advantages that will result from having the Continental Battalions compleated and I therefore hope that you will persevere untill yours are filled either by recruits or Draughts. I have the honor to be Sir Yr most obt Servt.
                